This is an appeal by the employer and its insurance carrier from an award by the State Industrial Board in claimant’s favor. The employer was engaged in conducting a restaurant. Claimant was employed by it as a busboy. Part of claimant’s duties required him to ascertain if palm trees were on the terrace of employer’s premises and if so to bring them within the building. The State Industrial Board found that on October 1, 1936, while claimant was engaged in the regular course of his employment and while working for his employer and while he was going out on the terrace, he slipped and fell and as a result sustained accidental injuries consisting of a comminuted fracture of the great trochanter and upper third of the shaft of the right humerus with dislocation of the head, and that such disability is the result of accidental injuries. There is evidence to sustain the finding. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.